 


115 HR 91 RH: Building Supportive Networks for Women Veterans Act
U.S. House of Representatives
2017-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 134 
115th CONGRESS1st Session 
H. R. 91 
[Report No. 115–197] 
IN THE HOUSE OF REPRESENTATIVES 
 
January 3, 2017 
Ms. Brownley of California (for herself, Mr. Takano, and Ms. Kuster of New Hampshire) introduced the following bill; which was referred to the Committee on Veterans' Affairs 
 

June 28, 2017
Additional sponsors: Mrs. Walorski, Mr. Higgins of Louisiana, Ms. Pingree, Ms. Rosen, Miss González-Colón of Puerto Rico, Mr. Correa, Mr. Costello of Pennsylvania, Mr. Sablan, Ms. Esty of Connecticut, Mr. Peters, Mr. Cleaver, and Mr. Pallone

 
June 28, 2017 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
 
 
 
A BILL 
To amend title 38, United States Code, to make permanent the pilot program on counseling in retreat settings for women veterans newly separated from service in the Armed Forces. 
 
 
1.Short titleThis Act may be cited as the Building Supportive Networks for Women Veterans Act. 2.Counseling in retreat settings for women veterans newly separated from service in the Armed Forces (a)Permanent program (1)In generalChapter 17 of title 38, United States Code, is amended by inserting after section 1712C the following new section: 
 
1712D.Counseling in retreat settings for women veterans newly separated 
(a)Program 
(1)Commencing on January 1, 2018, the Secretary shall carry out, through the Readjustment Counseling Service of the Veterans Health Administration, a program to provide reintegration and readjustment services described in subsection (b) in group retreat settings to women veterans who are recently separated from service in the Armed Forces after a prolonged deployment. (2)The participation of a veteran in the program under paragraph (1) shall be at the election of the veteran. 
(b)Covered servicesThe services provided to a woman veteran under the program under subsection (a)(1) shall include the following: (1)Information on reintegration into the family, employment, and community of the veteran. 
(2)Financial counseling. (3)Occupational counseling. 
(4)Information and counseling on stress reduction. (5)Information and counseling on conflict resolution. 
(6)Such other information and counseling as the Secretary considers appropriate to assist the veteran in reintegration into the family, employment, and community of the veteran. (c)Biennial reportsNot later than December 31, 2018, and each even-numbered year thereafter, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the program under subsection (a)(1).. 
(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 1712C the following new item:   1712D. Counseling in retreat settings for women veterans newly separated.. (b)Conforming repealEffective December 31, 2017, section 203 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (38 U.S.C. 1712A note) is repealed. 
 
 
June 28, 2017 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
